DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 21 and 31 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, responsive to determining that a first physical layer pipe is non-dispersed, populating a first next available position of the sequentially indexed array with a first modulation symbol value of the first physical layer pipe, the first next available position determined independent from the determining that the first physical layer pipe is non-dispersed; and responsive to determining that a second physical layer pipe is dispersed, populating a second next available position of the sequentially indexed array with a first modulation symbol value of a sub-slice of the second physical layer pipe, the second next available position determined independent from the determining that the second physical layer pipe is dispersed.


 	The examiner identifies, as the best prior art of record, the following documents:  	a. U.S. Pre-Grant Publ'n. No. 2017/0294987 (published 12 Oct. 2017) [hereinafter Kwon] teaches identifying between different types of physical layer pipes (PLP), types including dispersed and non-dispersed bit does not teach  determining that a first physical layer pipe is non-dispersed, populating a first next available position of the sequentially indexed array with a first modulation symbol value of the first physical layer pipe, the first next available position determined independent from the determining that the first physical layer pipe is non-dispersed; and responsive to determining that a second physical layer pipe is dispersed, populating a second next available position of the sequentially indexed array with a first modulation symbol value of a sub-slice of the second physical layer pipe, the second next available position determined independent from the determining that the second physical layer pipe is dispersed.
	b. U.S. Pre-Grant Publ'n. No. 2016/0226687 (published 4 Aug. 2016) [hereinafter Kim] teaches for each subframe, a cell multiplexing method with respect to a PLP within the subframe (for example, TDM/FDM-like/TDFM-like, non-dispersed/dispersed, or TDM/sub-slicing /dispersed method) can be configured independently.

Additionally, all of the further limitations in 22 – 30 and 32 - 40 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 12, 2022Primary Examiner, Art Unit 2471